DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1 -7, 9-10, 13-20, 22-23, and 26 are pending. Claims 1 and 14 are in independent forms. Claims 8, 11-12, 21, 24-25, and 27-28 has been cancelled. 
Priority
3. 	Foreign priority has been claimed to CN application #201811532495.7 filed on 12/14/2018.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 01/16/2020, 04/30/2020, and 10/29/2020 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 01/16/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-10, 13-20, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US Patent Application Publication No. 2007/0036358 (hereinafter Nguyen) in view of Ishimura US Patent Application Publication No. 2016/0286530 (hereinafter Ishimura).
Regarding claim 1, Nguyen discloses a communication method comprising: 
“establishing a communication connection with a data source device” (see Nguyen Abstract, A first device (data source device) receives a message over a wired connection from a second device seeking to establish a secure wireless connection with the first device);
“establishing a (see Nguyen  par. 0019, FIG. 1A depicts an overview of some components of a wireless communications system 100. This system 100 may include a first wireless communication device 104, such as a gateway, one or more second wireless communication devices 102A, 102B and 102C, such as a client device, a temporary wired connection 108 for exchanging information, and other devices 110A and 110B, such as laptops or personal computers (PC's)); but Nguyen does not explicitly discloses second wired connection with one other device.
However, in analogues art, Ishimura discloses second wired connection with one other device (see Ishimura Fig. 1, pars. 0014-0018, The terminal 1 (one other device) is wirelessly connected to the communication line 3. The image forming apparatus 2 and the mail server apparatus 4 are connected to the communication line 3 in a wired manner. The terminal 1, the image forming apparatus 2, and the mail server apparatus 4 communicate information with each other via the communication line 3. a communication channel through which the terminal 1 communicates with the image forming apparatus 2 via the communication line 3 is called a “second communication channel P2” (second wired connection)); “exchanging identification information with the (Nguyen in Abstract discloses In response to the received message, the first device exchanges information with the second device and automatically selects a wireless connection configuration. The first device then sends wireless connection information, including information identifying at least a portion of the wireless connection configuration, to the second device over the wired connection); but Nguyen does not explicitly discloses at least one other device through the second wired connection. However, in analogues art, Ishimura discloses at least one other device through the second wired connection (see Ishimura par. 0029, The fourth communication unit 23 is a wired-communication circuit that connects the image forming apparatus 2 to the communication line 3. The fourth communication unit 23 forms the second communication channel P2 (Second wired connection) together with the second communication unit 13 of the terminal 1 (one other device)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to include the second communication channel P2 is a communication channel that passes through the communication line 3 and plural other devices (see Ishimura par. 0017).

Regarding claim 2, Nguyen in view of Ishimura discloses the communication method according to claim 1, 
Ishimura further discloses wherein after exchanging identification information with the at least one other device through the second wired connection, the communication method further comprises: establishing a second wireless connection with the at least one other device according to the identification information of the at least one other device, and communicating with the at least one other device through the second wireless connection (see Ishimura par. 0014-0018, 0029).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to 
 
Regarding claim 9, Nguyen in view of Ishimura discloses the communication method according to claim 1, 
Nguyen further discloses wherein establishing the communication connection with a data source device comprises: establishing a first wired connection with the data source device (see Nguyen par. 0019); exchanging identification information with the data source device through the first wired connection (see Nguyen par. 0003); and establishing a first wireless connection with the data source device according to the identification information of the data source device (see Nguyen par. 0004).

Regarding claim 10, Nguyen in view of Ishimura discloses the communication method according to claim 1, 
Nguyen further discloses the communication method according to claim 9, wherein establishing a first wireless connection with the data source device according to the identification information of the data source device comprises: encrypting a data link of the first wireless connection according to the identification information of the data source (see Nguyen pars. 0048-0049). 

Regarding claim 13, Nguyen in view of Ishimura discloses the communication method according to claim 1, 
Ishimura further discloses the communication method according to claim 1, 
wherein the identification information comprises at least one of the following: an identification code of a communication device, a physical address of the communication device, and an encryption key of the communication device; and the identification information of the at least one other device see Ishimura par. 0026).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to include the second communication channel P2 is a communication channel that passes through the communication line 3 and plural other devices (see Ishimura par. 0017).

Regarding claim 14, Nguyen discloses a communication device comprising: 
“a communicating circuitry, configured to establish a communication connection with a data source device” (see Nguyen Abstract, A first device (data source device) receives a message over a wired connection from a second device seeking to establish a secure wireless connection with the first device);
  “a (see Nguyen  par. 0019, FIG. 1A depicts an overview of some components of a wireless communications system 100. This system 100 may include a first wireless communication device 104, such as a gateway, one or more second wireless communication devices 102A, 102B and 102C, such as a client device, a temporary wired connection 108 for exchanging information, and other devices 110A and 110B, such as laptops or personal computers (PC's)); but Nguyen does not explicitly discloses second wired connection with one other device.
However, in analogues art, Ishimura discloses second wired connection with at least one other device (see Ishimura Fig. 1, pars. 0014-0018, The terminal 1 (one other device) is wirelessly connected to the communication line 3. The image forming apparatus 2 and the mail server apparatus 4 are connected to the communication line 3 in a wired manner. The terminal 1, the image forming apparatus 2, and the mail server apparatus 4 communicate information with each other via the communication line 3. a communication channel through which the terminal 1 communicates with the image forming apparatus 2 via the communication line 3 is called a “second communication channel P2” (second wired connection)); “a second exchangeing circuitry, configured to exchanging identification information with the (Nguyen in Abstract discloses In response to the received message, the first device exchanges information with the second device and automatically selects a wireless connection configuration. The first device then sends wireless connection information, including information identifying at least a portion of the wireless connection configuration, to the second device over the wired connection); but Nguyen does not explicitly discloses at least one other device through the second wired connection. However, in analogues art, Ishimura discloses at least one other device through the second wired connection (see Ishimura par. 0029, The fourth communication unit 23 is a wired-communication circuit that connects the image forming apparatus 2 to the communication line 3. The fourth communication unit 23 forms the second communication channel P2 (Second wired connection) together with the second communication unit 13 of the terminal 1 (one other device)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to include the second communication channel P2 is a communication channel that passes through the communication line 3 and plural other devices (see Ishimura par. 0017).

Regarding claim 15, Nguyen in view of Ishimura discloses the communication device according to claim 14, 
(see Ishimura Abstract).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to include the second communication channel P2 is a communication channel that passes through the communication line 3 and plural other devices (see Ishimura par. 0017).

Regarding claim 22, Nguyen in view of Ishimura discloses the communication device according to claim 14, 
Nguyen further discloses a first wired connection circuitry, configured to establish a first wired connection with the data source device (see Nguyen par. 0019); a first exchanging circuitry, configured to identification information with the data source device through the first wired connection (see Nguyen par. 0003);  and the communicating circuitry is further configured to establish a first wireless connection with the data source device according to the identification information of the data source device (see Nguyen par. 0004);.

Regarding claim 23, Nguyen in view of Ishimura discloses the communication device according to claim 22, 
Nguyen further discloses wherein the communicating circuitry is configured to encrypt a data link of the first wireless connection according to the identification information of the data source (see Nguyen pars. 0048-0049).
Regarding claim 26, Nguyen in view of Ishimura discloses the communication device according to claim 14, 
Ishimura further discloses wherein the identification information comprises at least one of the following: an identification code of a communication device, a physical address of the communication device, and an encryption key of the communication device; and the identification information of the at least one other device comprises at least one of the following: an identification code of the at least one other device, the physical address of the at least one other device, and an encryption key of the at least one other device (see Ishimura par. 0026).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishimura into the system of Nguyen to include the second communication channel P2 is a communication channel that passes through the communication line 3 and plural other devices (see Ishimura par. 0017).

8.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US Patent Application Publication No. 2007/0036358 (hereinafter Nguyen) in view of Ishimura US Patent Application Publication No. 2016/0286530 (hereinafter Ishimura) in further view of Liu US Patent Application Publication No. 2017/0208630 (hereinafter Liu).
Regarding claims 3 and 16, Day discloses the communication method according to claim 1,  the communication device according to claim 14,
Day does not explicitly discloses wherein after exchanging identification information with the at least one other device through the second wired connection, the communication method further comprises: after establishing a second wireless connection with the at least one other device, encrypting a data link of the second wireless connection according to the identification information of the at least 
However, in analogues art, Liu discloses after establishing a second wireless connection with the at least one other device, encrypting a data link of the second wireless connection according to the identification information of the at least one other device, and communicating with the at least one other device through the encrypted second wireless connection (see Liu par. 0079, The connection authentication information comprises the related information of the historical wired connection between the first device and the second device. The related information of the wired connection may be any information involved in a process of communicating in a wired connection manner, such as, may comprise at least one of the following: identification information of the first device and the second device, a data transmission amount in a preset time point/period, related information of transmitted data (comprising a data type, a data size, and a file name), and a disconnection time of the wired connection. To ensure communication security, the connection authentication information may be encrypted in any encryption manner).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Day to ensure connection security, the connection authentication information may be used to serve as a ciphertext in the connection establishing request to be sent in an encryption form, or the connection authentication information directly serves as a key for encrypting some or all content of the request (see Liu par. 0091).

Allowable Subject Matter
9. 	Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433        


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436